Argued October 7, 1924.
Defendant appeals from the refusal of the court below to strike from the record a judgment entered against him in pursuance of a warrant of attorney appearing on the back of a note.
From the fac simile of the note and endorsement set forth in the report, it will be seen that it was made by the Southern Lime  Stone Company to the order of themselves. So drawn, it was not an obligation to pay any one, as maker and payee were the same. To complete the instrument, the maker-payee executed the assignment, guaranty and authorization of entry of judgment on the back of it. This is a complete, non-severable, *Page 592 
indivisible contract, worded in such manner that no one could properly execute it save the payee, as no one else could assign or negotiate the obligation. It is all embraced in a single connected sentence and when signed, as it was by the payee, was complete. The signatures of appellant and the two others who signed with him, as appears by the paper itself, had and could have had no relation to the assignment of the note, as they had no interest in it to assign.
It is argued by appellee that appellant and the others who signed with him must be deemed parties to the assignment, and that this, at least so far as the undertaking of guaranty is concerned, is conclusively shown, that it would be meaningless, or at least ineffective, if executed only by the Southern Lime Stone Company, who in that event would be guaranteeing its own payment. It should be remembered, however, that the note is on a printed form, prepared for the usual situation where maker and payee are different persons. The printed endorsement or assignment was intended to cause the assignor-payee to guarantee payment. Merely because there is a different situation in that the assignor is the same as the maker, resulting under the printed form in the assignor's assuming to guarantee its own payment, is not sufficient to force the conclusion that the three others whose names appear below the assignment must, of necessity, be parties to it, in order to give effect to all its terms. We are of opinion that the instrument shows there was no warrant authorizing the entry of judgment against appellant; his motion to strike it off should, therefore, have prevailed: Stewart v. Lawson, 181 Pa. 549; Saupp v. Streit, 258 Pa. 211; Ahern v. Standard Realty Co.,267 Pa. 404. We do not at this time pass upon the question whether the body of the note and the assignment taken together make it a negotiable instrument.
The decree of the court below is reversed and it is directed to strike the judgment against appellant, C. L. *Page 593 
Baker, from the record, the costs to abide any future proceedings.